CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectus and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the use of our report dated July 17, 2009 on The Dreyfus Third Century Fund, Inc. for the fiscal year ended May 31, 2009 which is incorporated by reference in this Registration Statement (Form N-1A No. 2-40341 and 811-2192) of The Dreyfus Third Century Fund, Inc. ERNST&YOUNGLLP New York, New York September 22, 2009
